Memorandum: Defendant forfeited any challenge to the adequacy of the People’s CPL 710.30 notice when, instead of moving to preclude, he moved for suppression and Supreme Court, after a Huntley hearing, refused to suppress (see, People v Jackson, 200 AD2d 856, 858, lv denied 83 NY2d 872). In any event, review of that issue is precluded by defendant’s failure to include the CPL 710.30 notice in the stipulated record (see, People v Velez, 223 AD2d 414; People v Calderon, 223 AD2d 380; People v Peak, 214 AD2d 1012, lv denied 86 NY2d 800). The testimony of a police witness that defendant made oral statements not set forth in his written statements does not establish that those oral statements were made involuntarily, and the court properly refused to suppress those statements. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Criminal Possession Weapon, 3rd Degree.) Present — Pine, J. P., Wesley, Balio, Davis and Boehm, JJ.